                                                           United States Courts
Case 4:19-mj-00404 Document 1 Filed on 03/07/19 in TXSD
                                                    SouthernPage   1 of Texas
                                                             District   4
                                                                   FILED
                                                             March 07, 2019
                                                                      
                                                      David J. Bradley, Clerk of Court




                                             4:19MJ0404
Case 4:19-mj-00404 Document 1 Filed on 03/07/19 in TXSD Page 2 of 4
Case 4:19-mj-00404 Document 1 Filed on 03/07/19 in TXSD Page 3 of 4
Case 4:19-mj-00404 Document 1 Filed on 03/07/19 in TXSD Page 4 of 4




                                                  4:19MJ0404
